1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES EMMETT FARR,                                   Case No.: 16cv1279-JLS(MSB)
12                                       Plaintiff,
                                                          ORDER:
13   v.
                                                          (1) GRANTING PLAINTIFF’S MOTION TO
14   D. PARAMO, et al.,
                                                          CONTINUE DEADLINE TO OPPOSE
15                                   Defendants.          DEFENDANTS’ MOTION FOR SUMMARY
                                                          JUDGMENT
16
17                                                        AND
18
                                                          (2) DENYING PLAINTIFF’S SECOND
19                                                        MOTION FOR APPOINTMENT OF
                                                          COUNSEL [ECF NO. 82]
20
21
22         On August 26, 2019, Plaintiff James Emmett Farr filed a document entitled “Ex
23   Parte Motion to Apprise this Court of Plaintiff’s Inability to Prosecute This Case Due to
24   Circumstances Out of His Control,” which the Court accepted on discrepancy on
25   September 3, 2019. (See ECF Nos. 81 & 82.) In his filing, Plaintiff states that he is not
26   able to “adequately” prosecute this case because on July 18, 2019, he was placed in
27   administrative segregation by the nonparty staff at the Richard J. Donovan Correctional
28   Facility (“RJD”), where he has been housed since the beginning of this litigation. (ECF
                                                      1
                                                                                   16cv1279-JLS(MSB)
1    No. 82 at 1-2; see also id. at 8.) Plaintiff claims that he was “stripped of all of his
2    personal property, legal notes, books and record of this litigation,” as well as access to
3    law library and writing supplies, which rendered him “incapable of properly, adequately
4    or fairly responding to Defendants’ Motion for Summary Judgement.” (Id. at 2-3, 8-9;
5    see also id. 10.)
6           The Court construes portions of Plaintiff’s filing [see id. at 2-3, 8-9], as a motion to
7    continue his deadline to oppose Defendants’ pending Motion for Summary Judgment.
8    On July 26, 2019, Defendants filed a Motion for Summary Judgment. (ECF No. 73.) The
9    Court issued a briefing schedule requiring Plaintiff to file an Opposition to Defendants’
10   motion by September 9, 2019, and Defendants to file a Reply by September 19, 2019.
11   (ECF No. 74 at 2.) On September 16, 2019, Plaintiff filed a “Notice of Change of
12   Address” advising the Court that he had been transferred to the California State Prison
13   in Lancaster, California. (ECF No. 83.)
14          In light of Plaintiff’s recent placement in administrative segregation at RJD, and
15   his subsequent transfer to the California State Prison, the Court finds good cause to
16   continue Plaintiff’s deadline to oppose Defendants’ Motion for Summary Judgement.
17   Accordingly, the Court modifies its briefing schedule as follows:
18          1) Plaintiff shall file his Opposition to Defendants’ Motion for Summary
19   Judgement by October 25, 2019; and
20          2) Defendants may file a Reply by November 5, 2019.
21          In his filing, Plaintiff also asks the Court to “revisit [his] previous motions for
22   appointment of counsel and for TRO1.” (ECF No. 82 at 4; see also id. at 9.) With respect
23   to his request to appoint counsel, Plaintiff argues that he lacks legal training, has limited
24
25   1 On June 20, 2016, District Judge Sammartino issued an “Order Denying [Plaintiff’s] Motion for
26   Temporary Restraining Order and Preliminary Injunction.” (ECF No. 3.) Having consulted with the
     chambers of Judge Sammartino, the Court notes that to the extent Plaintiff seeks reconsideration of
27   the District Judge’s order [ECF No. 3], the request will be addressed in a separate order by the District
     Judge.
28
                                                          2
                                                                                               16cv1279-JLS(MSB)
1    access to a law library, and does not know how to conduct legal research online. (See
2    id. at 2-3, 8-9.) Plaintiff also appears to contend that the appointment of counsel is
3    warranted in light of his “Major Depression Disorder (MDD), Antisocial Personality
4    Disorder (ASPD), anxiety, and Post Traumatic Stress Disorder (PTSD).” (See id. at 4.)
5          The Constitution provides no right to appointment of counsel in a civil case unless
6    an indigent litigant may lose his physical liberty if he loses the litigation. Lassiter v.
7    Dep’t Soc. Servs., 452 U.S. 18, 25 (1981); see also Palmer v. Valdez, 560 F.3d 965, 970
8    (9th Cir. 2009) (finding no abuse of discretion in denying appointment of counsel in
9    Section 1983 action); Hedges v. Resolution Trust Corp., 32 F.3d 1360, 1363 (9th Cir.
10   1994) (“[T]here is no absolute right to counsel in civil proceedings.”). However, under
11   28 U.S.C. § 1915(e)(1), courts have the authority to “request” that an attorney represent
12   indigent civil litigants upon a showing of “exceptional circumstances.” Agyeman v. Corr.
13   Corp. Am., 390 F.3d 1101, 1103 (9th Cir. 2004) (citation omitted). When assessing
14   whether exceptional circumstances exist, courts must evaluate “the likelihood of the
15   plaintiff’s success on the merits” and “the plaintiff’s ability to articulate his claims ‘in
16   light of the complexity of the legal issues involved.’” Id. (quoting Wilborn v. Escalderon,
17   789 F.2d 1328, 1331 (9th Cir. 1986)). Both of these factors must be reviewed before
18   deciding whether to appoint counsel, and neither factor is individually dispositive.
19   Wilborn, 789 F.2d at 1331.
20         The Court notes that on March 23, 2017, the District Judge denied Plaintiff’s
21   motion to appoint counsel. (See ECF No. 29.) In his initial motion, Plaintiff argued that
22   the appointment of counsel was warranted because he was in custody, had limited
23   education, the case was “highly complex,” he had mental health disabilities, lacked legal
24   knowledge, and had limited access to legal recourses. (See ECF No. 10.) The District
25   Judge found that Plaintiff had adequately litigated the case, had “a base understanding
26   of and ability to litigate this action,” that Plaintiff’s likelihood of success on the merits
27   was not clear, and that neither interests of justice nor exceptional circumstances
28   warranted the appointment of counsel. (ECF No. 29 at 2-3.)
                                                    3
                                                                                      16cv1279-JLS(MSB)
1          Plaintiff’s cited reasons for the appointment of counsel in this motion parallel
2    those asserted in his prior motion. (See ECF Nos. 10 & 82.) Having reviewed Plaintiff’s
3    additional arguments, the Court finds that they do not represent a basis for reversing
4    the Court’s prior decision. Since the District Judge’s denial of Plaintiff’s initial request to
5    appoint counsel, Plaintiff has drafted and submitted numerous documents without the
6    assistance of legal counsel. In addition to the instant filing, Plaintiff has submitted an
7    opposition to Defendants’ motion to dismiss [ECF No. 33], motion for extension of time
8    to file an opposition to Report and Recommendation [ECF No. 37], objection to Report
9    and Recommendation [ECF No. 39], letter to the Court’s Clerk regarding service of and
10   proposed Summons [ECF No. 41], “Motion for 1) Reconsideration of Partial Dismissal of
11   the Above Styled Cause and 2) Request for Leave to Amend and Supplement [Plaintiff’s]
12   § 1983 Claim” [ECF No. 46], “Objection to Deposition in Ex Parte” [ECF No. 66], and a
13   notice of change of address [ECF No. 83]. The above filings indicate that Plaintiff
14   continues to have a sufficient grasp of the issues in his case, and is able to articulate the
15   factual and legal basis of his claims. See Myers v. Basto, Case No.: 18cv2239-DMS(BLM),
16   2019 WL 265134, at *1-2 (S.D. Cal. Jan. 18, 2019) (finding that plaintiff failed to allege
17   the requisite “exceptional circumstances” warranting the appointment of counsel,
18   where the plaintiff argued that he was unable to afford counsel, had “very limited”
19   access to law library, and that “imprisonment [would] greatly limit his ability to litigate
20   properly.”); see also Garcia v. Blahnik, Case No.: 14cv875-LAB-BGS, 2016 WL 4269561, at
21   *3 (S.D. Cal. Aug. 15, 2016) (finding that appointment of counsel was not warranted
22   where, inter alia, “Plaintiff’s psychiatric disorder and limited access to the law library
23   ha[d] not prevented him from filing a well-articulated complaint and other motions with
24   the Court.”). Further, although Plaintiff alleges that he could not adequately litigate this
25   case because his access to writing supplies, case file, and other legal materials was
26   limited while he was in administrative segregation at RJD, since the filing of the instant
27   motion, Plaintiff has been transferred to a different correctional institution, and the
28
                                                    4
                                                                                     16cv1279-JLS(MSB)
1    Court has extended Plaintiff’s deadline to oppose Defendants’ Motion for Summary
2    Judgment by over a month.
3          Plaintiff’s claims do not appear to be particularly complex, and to date, Plaintiff
4    has adequately articulated his claims and legal arguments without the assistance of legal
5    counsel. The Court finds that neither the interests of justice nor exceptional
6    circumstances warrant appointment of counsel. Accordingly, the Court DENIES without
7    prejudice Plaintiff’s second motion to appoint counsel. See Agyeman, 390 F.3d at 1103;
8    see also Wilborn, 789 F.2d at 1331.
9          IT IS SO ORDERED.
10   Dated: September 24, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5
                                                                                  16cv1279-JLS(MSB)
